Citation Nr: 0425938	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-06 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee




THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to 
January 15, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) vocational and rehabilitation 
counseling staff at the Regional Office (RO, who denied the 
veteran eligibility for vocational rehabilitation and 
counseling services.  

In July 2003, the Board reopened the veteran's claim for 
vocational rehabilitation training on the basis of new and 
material evidence.  The Board also ordered further 
development of the veteran's claim that was completed in 
January 2004.  



FINDINGS OF FACT

1.  In April 2001, the veteran re-applied for VA vocational 
rehabilitation and counseling services, under Title 38 
U.S.C., Chapter 31, training and rehabilitation for veterans 
with service-connected disabilities.  

2.  In an April 2001 decision, the vocational and 
rehabilitation counseling staff denied the veteran vocational 
rehabilitation and counseling services on the basis that she 
did not have an employment handicap; rather, she had overcome 
the impairment to employability having successfully 
maintained sustained employment for 15 years.  



CONCLUSION OF LAW

The criteria for VA vocational rehabilitation and counseling 
services have not been met. 38 U.S.C.A. §§ 3100, 3101, 3102, 
3106 (West 2002); 38 C.F.R. §§ 21.40, 21.50,21.51 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

First, VA has a duty to notify the claimant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases was not found 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  

As well, the statute at issue in this matter is not found in 
Chapter 51, rather, it is found in Chapter 31.



Factual Background

The veteran has been service connected for a seizure 
disability.  This is her only service-connected disability, 
and it is currently rated 20 percent disabling, effective on 
January 16, 1988.  

The veteran originally applied for services under Chapter 31 
in June 1988, but later indicated that she was not interested 
in the program.  

Later, in June 1990, the veteran requested VA benefits under 
38 U.S.C.A., Chapter 31, consisting of training and 
rehabilitation for veterans with service-connected 
disabilities.  

The veteran underwent an initial counseling evaluation, 
conducted by a VA contract counselor in February 1991.  
Following separation from active duty service in January 
1988, the veteran began employment with the US Postal Service 
(USPS) as a mail handler in August 1988.  

The veteran expressed interest in fields such as data entry, 
medical assistant, pharmacy technician and secretary.  She 
also showed interest in protective service, medical science 
and services.  

At the time, the veteran reported that she had not had any 
seizures since leaving the military.  She noted VA treatment 
for her seizures and reported taking medication only for her 
seizure disability.  

Pursuant to the information obtained in the counseling 
interview, and upon review of the veteran's claims file, the 
VA vocational rehabilitation counselor determined that the 
veteran had seemingly overcome any effects of impairments to 
employment to the point where the veteran did not exhibit an 
employment handicap.  

The counselor noted that the veteran's impairments due to her 
service-connected seizure disorder included working in high 
places, climbing and working around hazardous machinery.  

However, the VA counselor found that the veteran had overcome 
these impairments through stable, continuing employment with 
the USPS since August 1988, a period of approximately 2 1/2 
years.  The veteran reported no problems in performing her 
job, but that she desired further training in order to 
advance in her job or to change to a medical or computer 
related field.  

The VA counselor determined that, since the veteran had 
overcome the impairments of her disabilities, she did not 
have an employment handicap.  The VA counselor explained that 
the veteran had 48 months of creditable Chapter 31 
entitlement with an "eligibility termination date (ETD) as 
June 6, 2000, for the purpose of completing a program of 
vocational rehabilitation.  

In October 1998, the veteran re-applied for Title 38 U.S.C., 
Chapter 31, VA benefits and met with a VA vocational 
rehabilitation counselor in that same month.  

The veteran was still employed as a mail/distribution clerk 
with the Postal Service.  She reported the same limitations 
that restricted the type of employment in which she could 
work.  The VA counselor found that this job appeared to be 
appropriate for the veteran since she reported no problems 
meeting work demands.  

At this stage, the veteran had a 10-year period of 
continuing, stable employment.  The counselor determined that 
the veteran appeared to have overcome the impairments 
resulting from her service-connected disability and did not 
have an employment handicap.  

The veteran applied for a third time in April 2001 and was 
again, determined ineligible for Chapter 31 services as she 
was suitably employed by the USPS.  The veteran reported 
having about 5 seizures a year that occurred almost 
exclusively while sleeping.  The veteran hoped to gain better 
control of her seizures with medication.  Based on this 
information, the veteran was found to have an impairment to 
employability.  

However, the VA counselor noted that the veteran's most 
disabling condition was her work-related tendonitis in her 
shoulders, due to lifting heavy mailbags.   It was noted that 
the veteran was under orthopedic treatment for this 
condition.  

The USPS placed her on light work duty that included driving 
a forklift and date/time processing mail, in order to 
accommodate for her on-the-job injury and the veteran 
reported no problems performing her job.  

The veteran reported no problems performing her job because 
of her service-connected seizure disorder except for fatigue 
and occasional need to use leave after she has a seizure.  

The counselor noted that the veteran had been able to 
maintain employment with the USPS for almost 13 years in 
spite of her service-connected disability and was recently 
accommodated by her employer for her shoulder injury.  This 
was considered to be stable, continuous employment and the VA 
counselor determined that the veteran had overcome the 
effects of the impairment to employment and did not have an 
employment handicap.  

The Board notes that each time the veteran was found 
ineligible for Chapter 31 services, she was given an 
explanation of the reasons for the eligibility determination 
and was advised of her appeal rights.  

She was also advised to reapply for Chapter 31 benefits if 
her service-connected condition worsened or if she began to 
have serious problems in the performance of her job.  She was 
also encouraged to look into state division of rehabilitation 
services.  

In the veteran's June 2001 Substantive Appeal, she argued 
that, if she had been found eligible for vocational 
rehabilitation benefits the first time she applied in 1988, 
she would have finished school and would not have developed 
tendonitis in her shoulders from work as a mail handler.  She 
expressed her interests in pursuing a career in the medical 
field, but that VA decided that she was a career employee at 
the USPS and denied her financial help to fulfill her life's 
work as a nurse.  

In July 2003, the Board reopened the veteran's claim for 
vocational rehabilitation services under the provisions of 
Chapter 31 and remanded her claim for further development.  
The RO requested the veteran to identify all employment, VA 
medical and private medical evidence that demonstrated the 
severity of her claimed bilateral shoulder disability to the 
extent that it interfered with her employment.  

Employment verification from the USPS confirmed the veteran's 
employment since August 27, 1988.  The veteran's basic 
function as a mail handler equipment operator was to operate 
a jitney, forklift or pallet truck for the movement of mail, 
and perform other mail handler functions as required.  

The veteran also submitted her January 2001 claim for 
compensation based on an on-the-job injury that caused her 
bilateral shoulder tendonitis and muscle sprain.  She claimed 
that she first became aware of this condition in October 
1988.  

The veteran also submitted memoranda from her employer dated 
from January 2001 to July 2002 that reflected her placement 
and acceptance of light duty assignment in order to 
accommodate her medical restrictions against heavy lifting 
and movement above the shoulder.  

A January 2001 Family Medical Leave Act certification signed 
by the veteran's health care provider showed the veteran's 
August 1998 onset of tendonitis in the shoulders with 
recommendation of light duty restriction and follow-up 
treatment every 6 to 8 weeks.  

The private and VA medical evidence was obtained and 
confirmed the veteran's treatment for a bilateral shoulder 
condition and her temporary limitation to light duty.  In a 
VA orthopedic treatment record dated in July 2002, the 
veteran was noted to have normal range of motion in the left 
shoulder.  The orthopedic surgeon recommended 2 weeks of 
light duty then regular duty.  

In January 2004, the veteran met with a VA counselor.  She 
reported her plan to become a registered nurse and enrollment 
in classes at a private community college.  The veteran 
described her disabilities as "seizure disorder."  She 
noted that the had 10 seizures per year and "always when 
asleep."  

The veteran reported that she was last seen for her seizures 
"one year ago" and discontinued her medications in 6 months 
because she noticed no difference in the intensity or 
frequency of her seizures.  The veteran reported that she had 
no plans to seek future VA medical treatment for her 
seizures.  Other disabilities that the veteran felt limited 
her included eczema.  She noted that she had not been seen in 
the orthopedic clinic since 2002.  

The veteran pointed out documentation that her seizure 
disorder prevented her from operating equipment and working 
at heights.  She also referred to documentation of her light 
duty assignment to accommodate her on-the-job shoulder 
injury.  

The veteran noted that she had been working equipment since 
November 16, 2002 and had not disclosed her seizure 
disability to her employer.  She also noted that she had used 
sick leave and annual leave for her bilateral shoulder and 
seizure conditions.  

The counselor discussed the veteran's continuing desire to 
become a nurse and encouraged her to consider the physical 
demands of nursing and the potential danger to patients and 
herself given her service-connected seizure disability.  

The veteran was encouraged to seek other less physically 
demanding work in the allied medical field, such as 
laboratory technician, respiratory therapist or pharmacy 
technician, as such work would not put a patient at risk in 
the event of a seizure.  

The VA counselor noted that the veteran had impairments to 
employability and that her previous skills and training from 
the military and high school were dated and would not be 
useful to her in the civilian labor market.  The veteran's 
other skills included her 15-year career with the USPS as a 
mail handler and equipment operator.  However, due to her 
seizure disorder and shoulder condition, neither of those 
jobs was found to be suitable for her.  

The veteran was placed on light duty as instructed by her 
physicians, but in November 2002, she started working as an 
equipment operator despite her knowledge that this was not an 
appropriate job for her.  

The VA counselor requested and the veteran provided job 
descriptions, information on leave used due to her 
disabilities, and information from her employer's human 
resources (HR) about whether accommodations that were made 
for her shoulder condition.  

After a week's time, the veteran contacted the VA counselor 
regarding her decision not to request information from her HR 
office regarding the USPS ability to provide accommodations 
for her service-connected seizure disorder and non-service 
connected bilateral shoulder condition.  

The counselor determined that without this information, the 
veteran could not proceed in the rehabilitation process to 
work with the employer to accommodate the veteran in her 
current job or to find another job that would be within her 
limitations.  

The VA counselor further discussed that, even in the event 
that the veteran provided documentation that the USPS could 
not accommodate her, the issue of whether the veteran had a 
serious employment handicap was overcome by the veteran's 
long work history.  

There was no evidence of any medical treatment for her 
service-connected disability or discrimination against her 
because of her disabilities.  The veteran participated in no 
government support programs, and there was no evidence of 
withdrawal from society or other significant restrictions on 
her employability.  

Based on a review of the entire record, the VA counselor 
found the veteran ineligible for vocational rehabilitation 
services.  It was noted that, although the veteran's current 
equipment operator job with the USPS was not suitable given 
the veteran's service-connected seizure disorder, she did not 
provide any information regarding her employer's ability to 
provide accommodations.  The VA counselor determined that 
there was insufficient information to make a determination 
and denied vocational rehabilitation services.  


Analysis

Under Chapter 31, training. and rehabilitation for veterans 
with service-connected disabilities, services and necessary 
assistance are to be provided to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100; 38 C.F.R. § 
21.40.

A veteran shall be entitled to a program of rehabilitation 
services under Title 38 U.S.C.A., Chapter 31, if the veteran 
has a service-connected disability of 20 percent, or more, 
which is, or but for the receipt of retired pay would be, 
compensable under 38 U.S.C.A., Chapter 11, which was incurred 
or aggravated in service on or after September 16, 1940, and 
the veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  See 38 U.S.C.A. § 3102; 38 
C.F.R. § 21.40(b).

VA shall provide an initial evaluation to each individual who 
applies for benefits under Chapter 31, if the individual's 
compensable service-connected disability meets the requisite 
criteria.  The purpose of the initial evaluation is to 
determine the existence of an employment handicap.  See 38 
U.S.C.A. § 3102, 3106(a) (d); 38 C.F.R. § 21.50(a)(b).

"Employment handicap" means an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes and 
interests. See 38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).

The proper determination of employment handicap is a critical 
decision for rehabilitation planning and program 
accountability.  To the extent possible, necessary 
information shall be developed in the course of an initial 
evaluation and the significance of the information weighed 
for determining whether there is an employment handicap in 
each case.  

A finding that the veteran's service-connected disability 
materially contributes to his impairment to employment will 
be made by assessing whether the service-connected disability 
adversely affects the veteran's current ability to prepare 
for employment, consistent with his abilities, aptitudes, and 
interests, and whether the service-connected disability 
places the veteran at a competitive disadvantage with 
similarly circumstanced nondisabled persons in obtaining 
employment.  See 38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(e).  

The VA counseling psychologist may find that the veteran has 
an employment handicap; however, an employment handicap does 
not exist when the veteran's employability is not impaired; 
when employability is impaired, but the service-connected 
disability does not materially contribute to the impairment 
of employability; or, the veteran has overcome the effects of 
the impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests, and the veteran is successfully 
maintaining such employment.  See 38 U.S.C.A. § 3102; 38 
C.F.R. § 21.51(f).  

The goal of training and rehabilitation under Title 38 
U.S.C., Chapter 31, is for a veteran with service-connected 
disabilities to obtain and maintain competitive, full-time 
employment.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the veteran, since her 
separation from active military service in 1988, has 
maintained consistent employment as a mail handler.  Since 
1988, she has been employed by the Postal Service.  Her 
employer described the veteran as a "career employee" and 
her $42,000.00 yearly salary equates to a relatively good 
income.  Although she has a service-connected seizure 
disability, she maintained competitive employment along side 
her nondisabled co-workers.  

Further, the veteran she is performing a job that has 
flexibility, which appears to accommodate her most disabling, 
but non-service connected tendonitis condition.  In this 
case, the Board refers to the January 2004 VA narrative 
report.  

During the interview, the veteran revealed that she bid on 
and received the mail handler equipment operator assignment.  
She reported working most of her 8-hour day moving mail with 
a jitney, forklift or pallet truck.  A large part of her day 
was spent shifting trays of mail that weighed up to 50 
pounds.  She noted that she frequently asked for and received 
help for heavier loads.  

The Board notes that, while it was determined that the 
veteran has employment handicaps and that neither the mail 
handler job nor the equipment operator job were considered 
appropriate for her, the veteran would not provide 
information regarding her employer's ability to accommodate 
her so that she could maintain employment in an appropriate 
capacity.  

The Board finds that, even if the veteran had provided 
documentation that the veteran's employer could not 
accommodate her, it must still be determined that the veteran 
had a serious employment handicap.  

Under the circumstances, the evidence shows that the veteran 
has overcome any impairment to employability by virtue of her 
stable, continuing employment for 15 years with the USPS 
without evidence of severe limitations from her service-
connected seizure disability.  In this regard, the VA 
counselor consistently found that the veteran's work with the 
USPS appeared to be appropriate for her since she reported no 
problems meeting work demands.  

The veteran participates in no government support program, 
and there is no evidence of any significant restrictions on 
her employability.  Given that her employer is unaware that 
the veteran has any seizure disorder, it cannot be determined 
whether the veteran has been discriminated against due to her 
seizure disorder.  

Also, consideration of any evidence of medical treatment for 
her service-connected seizure disability is not relevant 
because the veteran has not disclosed her disability to her 
employer.  There is no way to determine whether her employer 
can accommodate her limitations based on her service-
connected seizure disorder so that she can maintain suitable 
employment.  

Therefore, based on the evidence of record, a finding of a 
severe employment handicap cannot be established and the 
Board finds that the veteran is not eligible for VA 
vocational rehabilitation and counseling services under Title 
38 U.S.C.A., Chapter 31.  



ORDER

Eligibility for vocational rehabilitation and counseling 
services is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



